Exhibit 10

THE BRINK’S COMPANY

AMENDED AND RESTATED

2005 EQUITY INCENTIVE PLAN1

SECTION 1. Purpose.

The purpose of The Brink’s Company Amended and Restated 2005 Equity Incentive
Plan is to act as the successor plan to The Brink’s Company 1988 Stock Option
Plan and to encourage those individuals who are expected to contribute
significantly to the Company’s success to accept employment or continue in the
employ of the Company and its Subsidiaries, to enhance their incentive to
perform at the highest level, and, in general, to further the best interests of
the Company and its shareholders.

SECTION 2. Definition.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Act” shall mean the Securities Exchange Act of 1934, as amended.

(b) “Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company and (ii) any entity in which the Company has a
significant equity interest, in either case as determined by the Committee.

(c) “Award” shall mean any Option, Stock Appreciation Right, award of Restricted
Stock, Restricted Stock Unit, Performance Unit or Other Stock-Based Award
granted under the Plan.

(d) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan, which may,
but need not, be executed or acknowledged by a Participant.

(e) “Beneficiary” shall mean a person or persons entitled to receive payments or
other benefits or exercise rights that are available under the Plan in the event
of the Participant’s death.

(f) “Board” shall mean the board of directors of the Company.

 

--------------------------------------------------------------------------------

1 Amended and restated effective as of September 14, 2006.

 

1



--------------------------------------------------------------------------------

(g) “Change in Control” shall mean the occurrence of:

(i) the approval of the shareholders of the Company (or if such approval is not
required, the approval of the Board) of (A) any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which the Shares would be converted into cash, securities or other
property other than a consolidation or merger in which holders of the total
voting power in the election of directors of the Company of Shares outstanding
(exclusive of shares held by the Company’s Affiliates) (the “Total Voting
Power”) immediately prior to the consolidation or merger will have the same
proportionate ownership of the total voting power in the election of directors
of the surviving corporation immediately after the consolidation or merger, or
(B) any sale, leases, exchange or other transfer (in one transaction or a series
of transactions) of all or substantially all the assets of the Company;

(ii) any “person” (as defined in Section 13(d) of the Act) other than the
Company, its Affiliates or an employee benefit plan or trust maintained by the
Company or its affiliates, becoming the “beneficial owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of more than 20% of the Total
Voting Power; or

(iii) at any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board ceasing for any reason to
constitute at least a majority thereof, unless the election by the Company’s
shareholders of each new director during such two-year period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such two-year period.

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(i) “Committee” shall mean the Compensation and Benefits Committee of the Board
or such other committee as may be designated by the Board.

(j) “Company” shall mean The Brink’s Company.

(k) “Executive Group” shall mean every person who is expected by the Committee
to be both (i) a “covered employee” as defined in Section 162(m) of the Code as
of the end of the taxable year in which payment of the Award may be deducted by
the Company, and (ii) the recipient of compensation of more than $1,000,000 (as
such number appearing in Section 162(m) of the Code may be adjusted by any
subsequent legislation) for that taxable year.

(l) “Fair Market Value” shall mean with respect to Shares, the average of the
high and low quoted sale prices of a share of such common stock on the date in
question (or, if there is no reported sale on such date, on the last preceding
date on which any reported sale occurred) on the New York Stock Exchange
Composite Transactions Tape or with respect to any property other than Shares,
the fair market value of such property determined by such methods or procedures
as shall be established from time to time by the Committee.

 

2



--------------------------------------------------------------------------------

(m) “Incentive Stock Option” shall mean an option representing the right to
purchase Shares from the Company, granted under and in accordance with the terms
of Section 6, that meets the requirements of Section 422 of the Code, or any
successor provision thereto.

(n) “Non-Qualified Stock Option” shall mean an option representing the right to
purchase Shares from the Company, granted under and in accordance with the terms
of Section 6, that is not an Incentive Stock Option.

(o) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

(p) “Other Stock-Based Award” shall mean any right granted under Section 10.

(q) “Participant” shall mean an individual granted an Award under the Plan.

(r) “Performance Unit” shall mean any right granted under Section 9.

(s) “Plan” shall mean The Brink’s Company Amended and Restated 2005 Equity
Incentive Plan.

(t) “Predecessor Plan” shall mean The Brink’s Company 1988 Stock Option Plan.

(u) “Restricted Stock” shall mean any Share granted under Section 8.

(v) “Restricted Stock Unit” shall mean a contractual right granted under
Section 8 that is denominated in Shares. Each Unit represents a right to receive
the value of one Share (or a percentage of such value) upon the terms and
conditions set forth in the Plan and the applicable Award Agreement. Awards of
Restricted Stock Units may include, without limitation, the right to receive
dividend equivalents.

(w) “SAR” or “Stock Appreciation Right” shall mean any right granted to a
Participant pursuant to Section 7 to receive, upon exercise by the Participant,
the excess of (i) the Fair Market Value of one Share on the date of exercise or
at any time during a specified period before the date of exercise over (ii) the
grant price of the right on the date of grant, or if granted in connection with
an outstanding Option on the date of grant of the related Option, as specified
by the Committee in its sole discretion, which, except in the case of Substitute
Awards or in connection with an adjustment provided in Section 5(d), shall not
be less than the Fair Market Value of one Share on such date of grant of the
right or the related Option, as the case may be.

(x) “Shares” shall mean shares of the common stock of the Company.

(y) “Subsidiary” shall mean any corporation of which stock representing at least
50% of the ordinary voting power is owned, directly or indirectly, by the
Company.

 

3



--------------------------------------------------------------------------------

(z) “Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.

SECTION 3. Eligibility.

(a) Any individual who is employed by the Company or any Affiliate, including
any officer-director, shall be eligible to be selected to receive an Award under
the Plan.

(b) An individual who has agreed to accept employment by the Company or an
Affiliate shall be deemed to be eligible for Awards hereunder as of the date of
such agreement.

(c) Directors who are not full-time or part-time officers are not eligible to
receive Awards hereunder.

(d) Holders of options and other types of Awards granted by a company acquired
by the Company or with which the Company combines are eligible for grant of
Substitute Awards hereunder.

SECTION 4. Administration.

(a) The Plan shall be administered by the Committee. The Committee shall be
appointed by the Board and shall consist of not less than three directors, each
of whom shall be independent, within the meaning of and to the extent required
by applicable rulings and interpretations of the New York Stock Exchange and the
Securities and Exchange Commission, and each of whom shall be a “Non-Employee
Director”, as defined from time to time for purposes of Section 16 of the Act
and the rules promulgated thereunder and shall satisfy the requirements for an
outside director pursuant to Section 162(m) of the Code, and any regulations
issued thereunder. The Board may designate one or more directors as alternate
members of the Committee who may replace any absent or disqualified member at
any meeting of the Committee. No member or alternate member of the Committee
shall be eligible, while a member or alternate member, for participation in the
Plan. The Committee may issue rules and regulations for administration of the
Plan. It shall meet at such times and places as it may determine.

(b) Subject to the terms of the Plan and applicable law, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards (including Substitute Awards) to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or with respect to which payments, rights, or other matters are to be
calculated in connection with) Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, or other Awards, or canceled, forfeited or suspended, and the method
or methods by which Awards may be settled, exercised, canceled, forfeited or
suspended; (vi) determine whether, to what extent, and under what circumstances
cash, Shares, other securities, other Awards, and other amounts payable with
respect to an Award under the

 

4



--------------------------------------------------------------------------------

Plan shall be deferred either automatically or at the election of the holder
thereof or of the Committee; (c) interpret and administer the Plan and any
instrument or agreement relating to, or Award made under, the Plan;
(d) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (e) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.

(c) All decisions of the Committee shall be final, conclusive and binding upon
all parties, including the Company, the shareholders and the Participants.

SECTION 5. Shares Available for Awards.

(a) Subject to adjustment as provided below, the number of Shares available for
issuance under the Plan shall be 5,000,000 Shares. Any Shares covered by an
Award other than Options and SARs shall be counted against this limit as 2
Shares for every one Share covered by the Award. In addition, each SAR shall be
counted against this limit as one Share, regardless of whether a Share is used
to settle the SAR upon exercise. Notwithstanding the foregoing and subject to
adjustment as provided in Section 5(d), no Participant may receive Options and
SARs under the Plan in any calendar year that relate to more than 400,000
Shares.

(b) If, after the effective date of the Plan, any Shares covered by an Award
other than a Substitute Award, or to which such an Award relates, are forfeited,
or if such an Award otherwise terminates without the delivery of Shares or of
other consideration, then the Shares covered by such Award, or to which such
Award relates, to the extent of any such forfeiture or termination, shall again
be, or shall become, available for issuance under the Plan. For purposes of this
Section 5(b), awards under the Predecessor Plan shall be considered Awards.

(c) Any Shares delivered pursuant to an Award may consist, in whole or in part,
of authorized and unissued Shares or Shares acquired by the Company.

(d) In the event that any dividend or other distribution (whether in the form of
cash, Shares or other securities), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
or other similar corporate transaction or event affects the Shares such that an
adjustment is necessary in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it deems equitable, adjust any or
all of (i) the number and type of Shares (or other securities) which thereafter
may be made the subject of Awards, including the aggregate and individual limits
specified in Section 5(a) and Section 9(c), (ii) the number and type of Shares
(or other securities) subject to outstanding Awards, and (iii) the grant,
purchase, or exercise price with respect to any Award or, if deemed appropriate,
make provision for a cash payment to the holder of an outstanding Award;
provided, however, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.

 

5



--------------------------------------------------------------------------------

(e) Shares underlying Substitute Awards shall not reduce the number of Shares
remaining available for issuance under the Plan.

SECTION 6. Options.

The Committee is hereby authorized to grant Options to Participants with the
following terms and conditions and with such additional terms and conditions, in
either case not inconsistent with the provisions of the Plan, as the Committee
shall determine:

(a) The purchase price per Share under an Option shall be determined by the
Committee; provided, however, that, except in the case of Substitute Awards,
such purchase price shall not be less than the Fair Market Value of a Share on
the date of grant of such Option.

(b) The term of each Option shall be fixed by the Committee but shall not exceed
6 years from the date of grant thereof.

(c) The Committee shall determine the time or times at which an Option may be
exercised in whole or in part; provided, however, that, except in the event of a
Change in Control, an Option shall not be exercisable before the expiration of
one year from the date the Option is granted.

(d) The Committee shall determine the method or methods by which, and the form
or forms, including, without limitation, cash, Shares, other Awards, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price, in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.

(e) The terms of any Incentive Stock Option granted under the Plan shall comply
in all respects with the provisions of Section 422 of the Code, or any successor
provision thereto, and any regulations promulgated thereunder.

(f) Options shall not be granted under the Plan in consideration for and shall
not be conditioned upon the delivery of Shares to the Company in payment of the
exercise price and/or tax withholding obligation under any other employee stock
option.

(g) Section 11 sets forth certain additional provisions that shall apply to
Options.

SECTION 7. Stock Appreciation Rights.

(a) The Committee is hereby authorized to grant Stock Appreciation Rights
(“SARs”) to Participants with terms and conditions as the Committee shall
determine not inconsistent with the provisions of the Plan.

 

6



--------------------------------------------------------------------------------

(b) SARs may be granted hereunder to Participants either alone (“freestanding”)
or in addition to other Awards granted under the Plan (“tandem”) and may, but
need not, relate to a specific Option granted under Section 6.

(c) Any tandem SAR related to an Option may be granted at the same time such
Option is granted or at any time thereafter before exercise or expiration of
such Option. In the case of any tandem SAR related to any Option, the SAR or
applicable portion thereof shall not be exercisable until the related Option or
applicable portion thereof is exercisable and shall terminate and no longer be
exercisable upon the termination or exercise of the related Option, except that
a SAR granted with respect to less than the full number of Shares covered by a
related Option shall not be reduced until the exercise or termination of the
related Option exceeds the number of Shares not covered by the SAR. Any Option
related to any tandem SAR shall no longer be exercisable to the extent the
related SAR has been exercised.

(d) A freestanding SAR shall not have a term of greater than 6 years or, unless
it is a Substitute Award, an exercise price less than 100% of Fair Market Value
of the Share on the date of grant and, except in the event of a Change in
Control, shall not be exercisable before the expiration of one year from the
date the SAR is granted.

(e) Section 11 sets forth certain additional provisions that shall apply to
SARs.

SECTION 8. Restricted Stock and Restricted Stock Units.

(a) The Committee is hereby authorized to grant Awards of Restricted Stock and
Restricted Stock Units to Participants.

(b) Shares of Restricted Stock and Restricted Stock Units shall be subject to
such restrictions as the Committee may impose (including, without limitation,
any limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right), which restrictions may lapse separately or
in combination at such time or times, in such installments or otherwise, as the
Committee may deem appropriate; provided, however, that subject to
Section 12(g), Restricted Stock and Restricted Stock Units shall have a vesting
period of not less than one year.

(c) Any share of Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate including, without limitation,
book-entry registration or issuance of a stock certificate or certificates. In
the event any stock certificate is issued in respect of shares of Restricted
Stock granted under the Plan, such certificate shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.

(d) The Committee may in its discretion, when it finds that a waiver would be in
the best interests of the Company, waive in whole or in part any or all
restrictions with respect to Shares of Restricted Stock or Restricted Stock
Units; provided, that the Committee may not waive the restriction in the proviso
of Section 8(b).

 

7



--------------------------------------------------------------------------------

(e) If the Committee intends that an Award under this Section 8 shall constitute
or give rise to “qualified performance based compensation” under Section 162(m)
of the Code, such Award may be structured in accordance with the requirements of
Section 9(c), including without limitation, the performance criteria and the
Award limitation set forth therein, and any such Award shall be considered a
Performance Unit Award for purposes of the Plan.

(f) Section 11 sets forth certain additional provisions that shall apply to
Restricted Stock and Restricted Stock Units.

SECTION 9. Performance Units.

(a) The Committee is hereby authorized to grant Performance Units to
Participants.

(b) Subject to the terms of the Plan, a Performance Unit granted under the Plan
(i) may be denominated or payable in cash, Shares (including, without
limitation, Restricted Stock), other securities or other Awards and (ii) shall
confer on the holder thereof rights valued as determined by the Committee and
payable to, or exercisable by, the holder of the Performance Unit, in whole or
in part, upon the achievement of such performance goals during such performance
periods as the Committee shall establish. Subject to the terms of the Plan, the
performance goals to be achieved during any performance period, the length of
any performance period, the amount of any Performance Unit granted and the
amount of any payment or transfer to be made pursuant to any Performance Unit
shall be determined by the Committee; provided, however, that subject to
Section 12(g), the performance period relating to any Award of Performance Units
shall be at least one year.

(c) Every Performance Unit Award to a member of the Executive Group shall, if
the Committee intends that such Award should constitute “qualified
performance-based compensation” for purposes of Section 162(m) of the Code,
include a pre-established formula, such that payment, retention or vesting of
the Award is subject to the achievement during a performance period or periods,
as determined by the Committee, of a level or levels, as determined by the
Committee, of one or more performance measures with respect to the Company, any
Subsidiary and/or any business unit of the Company or any Subsidiary, including
without limitation the following: (i) net income, (ii) operating income,
(iii) return on net assets, (iv) revenue growth, (v) total shareholder return,
(vi) earnings per share, (vii) return on equity, (viii) net revenue per
employee, (ix) market share, (x) return on capital and/or economic value added
(or equivalent metric), (xi) cash flow and/or free cash flow (before or after
dividends), or (xii) subscriber growth (on a gross or net basis); each as
determined in accordance with generally accepted accounting principles, where
applicable, as consistently applied by the Company and, if so determined by the
Committee prior to the expiration of the Performance Unit Award, adjusted, to
the extent permitted under Section 162(m) of the Code if the Committee intends
the Performance Unit Award to continue to constitute “qualified
performance-based compensation” under Section 162(m) of the Code, to omit the
effects of extraordinary items, the gain or loss on the disposal of a business
segment, unusual or

 

8



--------------------------------------------------------------------------------

infrequently occurring events and transactions, accruals for awards under the
Plan and cumulative effects of changes in accounting principles. Performance
measures may vary from Performance Unit Award to Performance Unit Award and from
Participant to Participant and may be established on a stand-alone basis, in
tandem or in the alternative. For any Award subject to any such pre-established
formula, the maximum number of shares subject to any such Award denominated in
Shares granted in any year shall be 400,000, subject to adjustment as provided
in Section 5(d), and the maximum amount earned in respect of a Performance Unit
Award denominated in cash or value other than Shares on an annualized basis
shall be $5,000,000. Notwithstanding any provision of the Plan to the contrary,
the Committee shall not be authorized to increase the amount payable under any
Award to which this Section 9(c) applies upon attainment of such pre-established
formula.

(d) Section 11 sets forth certain additional provisions that shall apply to
Performance Units.

SECTION 10. Other Stock-Based Awards.

The Committee is hereby authorized to grant to Participants such other Awards
(including, without limitation, rights to dividends and dividend equivalents)
that are denominated or payable in, valued in whole or in part by reference to,
or otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares) as are deemed by the Committee to be
consistent with the purposes of the Plan. Subject to the terms of the Plan, the
Committee shall determine the terms and conditions of such Awards. Shares or
other securities delivered pursuant to a purchase right granted under this
Section 10 shall be purchased for such consideration, which may be paid by such
method or methods and in such form or forms, including, without limitation,
cash, Shares, other securities, other Awards, or any combination thereof, as the
Committee shall determine, the value of which consideration, as established by
the Committee, shall, except in the case of Substitute Awards, not be less than
the Fair Market Value of such Shares or other securities as of the date such
purchase right is granted.

SECTION 11. Effect of Termination of Employment on Awards.

Except as otherwise provided by the Committee at the time an Option, SAR,
Restricted Stock, Restricted Stock Unit or Performance Unit is granted or in any
amendment thereto, if a Participant ceases to be employed by the Company or any
Affiliate, then:

(a) with respect to an Option or SAR:

(i) subject to Section 11(a)(ii), if termination is by reason of the
Participant’s early, normal or late retirement under the Company’s
Pension-Retirement Plan or any pension plan sponsored by the Company or a
Subsidiary or by reason of the Participant’s permanent and total disability,
each Option or SAR held by the Participant shall continue to vest and remain
exercisable and in full force and effect in accordance with its terms until the
expiration date of the Award;

 

9



--------------------------------------------------------------------------------

(ii) if termination is by reason of the death of the Participant, or if the
Participant dies after retirement or permanent and total disability as referred
to in Section 11(a)(i), each Option or SAR held by the Participant shall fully
vest at the time of the Participant’s death (or, if later, at the time of the
one year anniversary of the Option or SAR grant date) and may be exercised by
the Participant’s Beneficiary at any time within a period of three years after
death (but not after the expiration date of the Award);

(iii) if termination of employment is for reason other than as provided in
Section 11(a)(i) or (ii), the Participant may exercise each Option or SAR held
by the Participant within 90 days after such termination (but not after the
expiration date of such Award) to the extent such Award was exercisable pursuant
to its terms at the date of termination; provided, however, if the Participant
should die within 90 days after such termination, each Option or SAR held by the
Participant may be exercised by the Participant’s Beneficiary at any time within
a period of one year after death (but not after the expiration date of the
Award) to the extent such Award was exercisable pursuant to its terms at the
date of termination;

(b) with respect to Restricted Stock or a Restricted Stock Unit:

(i) subject to Section 11(b)(ii), if termination is by reason of the
Participant’s early, normal or late retirement under the Company’s
Pension-Retirement Plan or any pension plan sponsored by the Company or a
Subsidiary or permanent and total disability, each Restricted Stock or
Restricted Stock Unit Award held by the Participant shall continue to vest and
remain in full force and effect in accordance with its terms;

(ii) if termination is by reason of the Participant’s death, or if the
Participant dies after retirement or permanent and total disability as referred
to in Section 11(b)(i), any and all restrictions with respect to each Restricted
Stock or Restricted Stock Unit Award held by the Participant shall lapse at the
time of the Participant’s death (or, if later, at the time of the one year
anniversary of the Restricted Stock or Restricted Stock Unit Award);

(iii) if termination of employment is by reason other than as provided in
Section 11(b)(i) or (b)(ii), any Restricted Stock or Restricted Unit Award held
by the Participant that remains subject to restrictions shall be canceled as of
such termination of employment and shall have no further force or effect;

(c) with respect to a Performance Unit:

(i) if termination is by reason of the Participant’s early, normal or late
retirement under the Company’s Pension-Retirement Plan or any pension plan
sponsored by the Company or a Subsidiary or permanent and total disability, each

 

10



--------------------------------------------------------------------------------

Performance Unit Award held by the Participant shall continue to vest and remain
in full force and effect in accordance with its terms regardless of whether the
Participant dies during such period;

(ii) if termination of employment occurs prior to the expiration of any
performance period applicable to a Performance Unit and such termination is by
reason of the Participant’s death, the Participant’s Beneficiary shall be
entitled to receive following the expiration of such performance period, a
pro-rata portion of any amounts otherwise payable with respect to, or a pro-rata
right to exercise, the Performance Unit, in each case determined based on the
number of days in the performance period that shall have elapsed prior to such
termination and the remainder of such Performance Unit shall be canceled; and

(iii) if termination of employment occurs prior to the expiration of any
performance period applicable to a Performance Unit and such termination is by
reason other than as provided in Section 11(c)(i) or (ii), any Performance Unit
Award held by the Participant shall be canceled as of such termination of
employment and shall have no further force or effect.

SECTION 12. General Provisions Applicable to Awards.

(a) Awards shall be granted for no cash consideration or for such minimal cash
consideration as may be required by applicable law.

(b) Awards may, in the discretion of the Committee, be granted either alone or
in addition to or in tandem with any other Award or any award granted under any
other plan of the Company. Awards granted in addition to or in tandem with other
Awards, or in addition to or in tandem with awards granted under any other plan
of the Company, may be granted either at the same time as or at a different time
from the grant of such other Awards or awards.

(c) Subject to the terms of the Plan, payments or transfers to be made by the
Company upon the grant, exercise or payment of an Award may be made in the form
of cash, Shares, other securities or other Awards, or any combination thereof,
as determined by the Committee in its discretion at the time of grant, and may
be made in a single payment or transfer, in installments, or on a deferred
basis, in each case in accordance with rules and procedures established by the
Committee. Such rules and procedures may include, without limitation, provisions
for the payment or crediting of reasonable interest on installment or deferred
payments or the grant or crediting of dividend equivalents in respect of
installment or deferred payments.

(d) No Award and no right under any Award shall be assignable, alienable,
saleable or transferable by a Participant otherwise than by will or pursuant to
Section 12(e). Each Award, and each right under any Award, shall be exercisable
during the Participant’s lifetime only by the Participant or, if permissible
under applicable law, by the Participant’s guardian or legal representative. The
provisions of this paragraph shall not apply to any Award which has been fully
exercised, earned or paid, as the case may be, and shall not preclude forfeiture
of an Award in accordance with the terms thereof.

 

11



--------------------------------------------------------------------------------

(e) A Participant may designate a Beneficiary or change a previous beneficiary
designation at such times prescribed by the Committee by using forms and
following procedures approved or accepted by the Committee for that purpose. If
no Beneficiary designated by the Participant is eligible to receive payments or
other benefits or exercise rights that are available under the Plan at the
Participant’s death, the Beneficiary shall be the Participant’s estate.

(f) All certificates for Shares or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable Federal or state securities laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

(g) Unless specifically provided to the contrary in any Award Agreement, upon a
Change in Control, all Awards shall become fully exercisable, shall vest and
shall be settled, as applicable, and any restrictions applicable to any Award
shall automatically lapse. Upon a Change in Control, Performance Unit Awards
shall be considered to be earned and payable in full at the target level and any
deferral or other restriction shall lapse and such Performance Unit Awards shall
be immediately settled or distributed.

SECTION 13. Amendments and Termination.

(a) Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan, the Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval if
such approval is required by the listing company rules of the New York Stock
Exchange or (ii) the consent of the affected Participant, if such action would
adversely affect the rights of such Participant under any outstanding Award,
except to the extent any such amendment, alteration, suspension, discontinuance
or termination is made to cause the Plan to comply with applicable law, stock
exchange rules and regulations or accounting or tax rules and regulations.
Notwithstanding anything to the contrary herein, the Committee may amend the
Plan in such manner as may be necessary to enable the Plan to achieve its stated
purposes in any jurisdiction in a tax-efficient manner and in compliance with
local rules and regulations.

(b) The Committee may waive any conditions or rights under, amend any terms of,
or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or beneficiary of an Award, provided, however, that no
such action shall impair the rights of any affected Participant or holder or
beneficiary under any Award theretofore granted

 

12



--------------------------------------------------------------------------------

under the Plan, except to the extent any such action is made to cause the Plan
to comply with applicable law, stock exchange rules and regulations or
accounting or tax rules and regulations; and provided further that, except as
provided in Section 5(d), no such action shall directly or indirectly, through
cancellation and regrant or any other method, reduce, or have the effect of
reducing, the exercise price of any Award established at the time of grant
thereof and provided further, that the Committee’s authority under this
Section 13(b) is limited in the case of Awards subject to Section 9(c), as set
forth in Section 9(c).

(c) Except as noted in Section 9(c), the Committee shall be authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of events (including, without limitation, the events described in
Section 5(d)) affecting the Company, or the financial statements of the Company,
or of changes in applicable laws, regulations or accounting principles, whenever
the Committee determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan.

(d) Any provision of the Plan or any Award Agreement to the contrary
notwithstanding, the Committee may cause any Award granted hereunder to be
canceled in consideration of a cash payment or alternative Award made to the
holder of such canceled Award equal in value to the Fair Market Value of such
canceled Award, except that this Section 13(d) shall not be interpreted to
permit any transaction that is prohibited by the second proviso of Section 13(b)
relating to the direct or indirect repricing of Awards.

(e) The Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.

SECTION 14. Miscellaneous.

(a) No employee, Participant or other person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of employees, Participants, or holders or beneficiaries of Awards under the
Plan. The terms and conditions of Awards need not be the same with respect to
each recipient.

(b) The Company shall be authorized to withhold from any Award granted or any
payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities or other Awards) of withholding taxes due in respect of an
Award, its exercise, or any payment or transfer under such Award or under the
Plan and to take such other action (including, without limitation, providing for
elective payment of such amounts in cash or Shares by the Participant) as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.

 

13



--------------------------------------------------------------------------------

(c) Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

(d) The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of the Company or any Affiliate. Further, the
Company or the applicable Affiliate may at any time dismiss a Participant from
employment, free from any liability, or any claim under the Plan, unless
otherwise expressly provided in the Plan or in any Award Agreement or in any
other agreement binding the parties. The receipt of any Award under the Plan is
not intended to confer any rights on the receiving Participant except as set
forth in such Award.

(e) If any provision of the Plan or any Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction, or as to any person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
person or Award, and the remainder of the Plan and any such Award shall remain
in full force and effect.

(f) Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

(g) No fractional Shares shall be issued or delivered pursuant to the Plan or
any Award, and the Committee shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.

SECTION 15. Effective Date of the Plan.

The Plan shall be effective as of the date of its approval by the shareholders
of the Company.

SECTION 16. Term of the Plan.

No Award shall be granted under the Plan after the date of the annual
shareholders meeting in the tenth year after the effective date of the Plan.
However, unless otherwise expressly provided in the Plan or in an applicable
Award Agreement, any Award theretofore granted may extend beyond such date, and
the authority of the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award, or to waive any conditions or rights under any such
Award, and the authority of the Board to amend the Plan, shall extend beyond
such date.

 

14